Order granting defendant's motion for judgment dismissing the complaint as failing to state a cause of action, unanimously affirmed, with twenty dollars costs and and disbursements, with leave to the plaintiff to serve an amended complaint within twenty days after service of order upon payment of said costs, on the ground that the complaint should state the facts upon which the conclusions incorporated in the present pleading are based. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.